Citation Nr: 0712975	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-03 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis, 
claimed as hepatitis-C; and, if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
March 1968 to February 1971, with service in the Republic of 
Vietnam (RVN).  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2003 by the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes that the June 2003 rating decision 
considered the claim of service connection for hepatitis C on 
the merits.  As will be discussed herein, the Board finds the 
characterization of the issue as a claim to reopen to be the 
most appropriate.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996). 

The appellant requested a hearing before a Veterans Law Judge 
(VLJ) at the Board's offices in Washington, DC.  Such a 
hearing was scheduled for April 2007, and the appellant was 
notified of the time and place of the scheduled hearing in 
accordance with established procedures.  He failed to appear 
for the hearing at the scheduled time and place.  


FINDINGS OF FACT

1.  An unappealed RO decision in February 1996 denied a claim 
of entitlement to service connection for hepatitis.

2.  The additional evidence added to the record since 
February 1996 relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  

3.  In service the appellant did not have the disease of 
hepatitis or the type of such liver disease known as 
hepatitis-C.

4.  There is no competent medical evidence that the 
appellant's currently diagnosed hepatitis-C is in any way 
medically related to his active military service.  


CONCLUSIONS OF LAW

1.  An unappealed RO decision in February 1996, which denied 
entitlement to service connection for hepatitis, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since February 1996 is new 
and material, and the appellant's claim of entitlement to 
service connection for hepatitis is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

3.  Hepatitis, to include hepatitis-C, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, VA has satisfied its duty to notify in 
correspondence dated in November 2002 and March 2003.  The 
Board realizes these letters did not indicate that new and 
material evidence was first required to reopen his claim for 
hepatitis C.  However, since the decision finds that new and 
material evidence has been submitted to reopen a claim for 
service connection, further development with regard to VA's 
duties to notify and assist as to the claim to reopen would 
serve no useful purpose.  In this regard, as the 
determination to reopen this appeal constitutes a full grant 
of that portion of the claim, there is no reason to belabor 
the impact of Kent v. Nicholson, 20 Vet. App. 1 (2006), on 
this matter, as any error in notice timing and content is 
harmless.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran. See Soyini 
v. Derwinski, 1 Vet. App. 540 (1991) . 

Because the Board is denying the claim for service connection 
for hepatitis-C, there can be no possibility of any prejudice 
to the appellant under Dingess v. Nicholson, 19 Vet. App. 473 
(2006) on the matters of an appropriate disability 
compensation rating and the effective date of a grant of VA 
monetary benefits.  

VA has made all reasonable efforts to assist the appellant 
with regard to the evidence needed to substantiate a claim of 
entitlement to service connection for hepatitis, and all 
identified and available existing evidence relevant to the 
issue decided herein has been obtained.  The veteran's 
service medical records and VA treatment records have been 
obtained and made a part of the appellant's VA claims file.  
The veteran was also afforded a VA examination in May 2003 
and the VA examining physician provided a medical opinion 
addressing the question of the likely etiology of the 
appellant's currently diagnosed hepatitis-C.  The appellant 
and his representative have not identified any existing 
evidence not in his VA claims which may be relevant on the 
issue of his entitlement to service connection for hepatitis-
C.  

For the above reasons, the Board concludes that VA has 
satisfied its duties to notify and assist the appellant and 
that it will not be prejudicial to the appellant for the 
Board to proceed to decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).  

A rating decision in February 1996 denied the appellant's 
claim of entitlement to service connection for hepatitis.  
The appellant did not initiate an appeal to the Board of that 
rating action by filing a timely notice of disagreement and, 
consequently, the RO's February 1996 denial of service 
connection for hepatitis became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.302(a).  

Once a decision by a VA agency of original jurisdiction on a 
service connection claim becomes final, new and material 
evidence is required to reopen the claim which was the 
subject of a prior final disallowance.  38 U.S.C.A. §§ 5108, 
7105.  New and material evidence means existing evidence, not 
previously submitted to agency decisionmakers, which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Although the claim of service connection has been considered 
on a ground different from that of the RO (the RO addressed 
the veteran's claim on the merits) the issue of new and 
material evidence must be addressed in the first instance by 
the Board because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Only where, as here, the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374 (1998).  

The RO denied entitlement to service connection for hepatitis 
in the February 1996 rating decision on the basis that there 
was no complaints, treatment or diagnosis of hepatitis during 
the veteran's service and hepatitis was not incurred in or 
aggravated by service.  

In September 2002, the veteran submitted a claim to reopen.  
The additional evidence received since February 1996 
pertaining to the appellant's diagnosed disease of hepatitis-
C includes: (1) written statements by the appellant; (2) VA 
outpatient treatment records, including a notation in October 
1998 that the appellant had been diagnosed with hepatitis-C; 
and (3) a report of a VA infectious, immune, and nutritional 
diseases examination in May 2003 which includes the VA 
examining physician's medical opinion as to the likely 
etiology of the appellant's hepatitis-C.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

When cirrhosis of the liver is manifested to a compensable 
degree within one year of separation from service, the 
disease may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  No disease of the liver other than cirrhosis 
except a malignant liver tumor is subject to presumptive 
service connection as a chronic disease under the provisions 
of 38 C.F.R. § 3.309(a).    

The VA outpatient clinic records added to the record since 
February 1996 note the appellant's medical history of a 
diagnosis of hepatitis-C rendered after his separation from 
active service.  In written statements to VA concerning his 
disease of hepatitis-C, the appellant attributed his 
hepatitis-C  to injections by "pneumatic guns" during his 
basic training in 1968.  At a VA medical examination in May 
2003, the appellant stated that in service he had duty as a 
door gunner on helicopters which transported wounded men and 
at times he would get some blood from a wounded service 
member on the surface of his own skin as he was assisting in 
movement of the wounded.  He suggested that his exposure to 
the blood of wounded service members, one or more of whom may 
have been suffering the disease of hepatitis-C, is a possible 
cause of his contracting that disease.    

The diagnosis of hepatitis-C in the appellant's case, which 
was not of record in February 1996, together with his 
allegations with regard to the possible causes for his 
development of that disease are considered to relate to the 
unestablished fact of the time of onset of the disease of 
hepatitis in his case (possible service incurrence) and to 
raise a reasonable possibility of substantiating the claim 
for service connection for hepatitis-C.  Such additional 
evidence is, therefore, sufficient to reopen the claim for 
service connection for hepatitis, to include hepatitis-C, see 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a), and so the 
claim of entitlement to service connection for hepatitis must 
be decided on the merits.  

The Board has considered whether adjudicating the claim of 
service connection on a de novo basis at this time would 
prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board reiterates that in the June 2003 rating 
decision on appeal, the RO considered the merits in the first 
instance.  Therefore, there is no prejudice to the veteran 
for the Board to now reopen and adjudicate on the merits. 

As noted by the RO in the February 1996 rating decision, 
service medical records are silent for any complaints, 
treatment or diagnosis of hepatitis.  The veteran's 
separation examination noted no pertinent defects or 
diagnoses.  

The report of a January 1996 VA examination included the 
veteran's reported history of testing positive for hepatitis 
C antibody in 1991 or 1992.  He reported symptoms in service, 
but the examiner noted service medical records were not 
available for review.  The veteran also reported a history of 
intravenous drug use from 1971 to 1984.  The initial 
diagnostic impression was history of hepatitis C, but an 
addendum noted test results indicated ongoing active 
hepatitis.  

As noted, the veteran recently submitted statements 
attributing the onset of hepatitis C to exposure to blood 
during service.  

In connection with the current appeal, he was afforded a VA 
examination in May 2003 at which time he repeated that 
history, as well as having gotten some tattoos in the 1980's 
and intravenous drug use.  Following physical examination and 
a review of the medical files and claims folder, the examiner 
offered a diagnosis of hepatitis C, which "appears not to be 
clinically active at this time."  It was the examiner's 
opinion that the veteran's admitted post-service intravenous 
drug use is much more likely to have been the proximate cause 
of his hepatitis-C than his claimed exposure in service to 
the blood of wounded service-members or to any other event in 
service.  

The only probative evidence on the medical question of 
whether the appellant had the disease of hepatitis and, 
specifically, hepatitis-C during active service would be 
competent medical evidence; that is, evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).  There is no such evidence of record 
in this case.  

There is no competent medical evidence of record that the 
veteran has ever had the disease cirrhosis of the liver or 
that he has ever had a malignant tumor of the liver, which 
are the two diseases of the liver subject to presumptive 
service connection for a chronic disease under the provisions 
of 38 C.F.R. §§ 3.307, 3.309(a).

There is no competent medical evidence of record finding that 
the appellant's currently diagnosed hepatitis-C is medically 
linked to any incident or event in service or to any 
manifestation of a sign or symptom of disease in service.  In 
May 2003, the VA examiner found that the likely cause of the 
appellant's hepatitis-C is intravenous drug use and not any 
other cause having a relationship to the appellant's active 
military service.  There is no medical opinion of record by 
any other health care provider contrary to the medical 
opinion of the VA examiner.  

The appellant's stated belief that his hepatitis-C is 
attributable to a medical immunization he had in service or 
to exposure to the blood of other men in service lacks 
probative value because, as a layman without medical training 
or expertise, the appellant is not qualified to provide a 
medical opinion on a question of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the preponderance of the evidence of record is against the 
claim, the benefit of the doubt doctrine does not apply and 
entitlement to service connection for hepatitis C is not 
established.  See 38 U.S.C.A. § 1110, 5107(b); 38 C.F.R. 
§ 3.303.


ORDER

New and material evidence having been received, the request 
to reopen the claim for service connection for hepatitis C is 
granted.

Service connection for hepatitis C, is denied



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


